Title: To Thomas Jefferson from Robert Ewing, 12 February 1781
From: Ewing, Robert
To: Jefferson, Thomas



Sir
Bedford febr. 12th 1781

I had not the Honour to Receive your favor till Late the 6th instant; then without Loss of time; throu the favor of Col. Leftwitch; my self and son without charge; summond a full court as  by Law Required; to meet the 9th. Tho None Met; but four; three Justices’s and the above field officer being one. The Reasons Not yet Known, except the active Colo. James Calaway then call’d upon with a guard to Receive the British prisoners on his Line. Wee directed such orders as to put the act to purchass the waggon &c. compleat in execution, and then with the same court thought it expedient, according to the spirit of Law: tho Not Literaly so: with the present pressing call &c. to direct farther that the Beef and clothing act with out Loss of time should be put in execution allso. Wee hope to have your Excellencys Aprobation, and could Wish to Remove future scruple the ensuing assembly may confirm what in such cases May have been dun for the publick good &c.
I wish to Let your Excellency Know that as the Late Honorable assembly thought fit to place: all Last taxes on property assessable in specie only: and pased over Luxeries and current money: the Reason Not yet Known; causes Much Murmering.
I have the Honour to be with the greatest Respect and esteem Sir your Excellencys Mo. obt and very Hble Servt,

Robt Ewing

